Attorney Harvey G. Wolfe, who was admitted to the Bar by this court on March 29, 1961, has submitted an affidavit dated January 28, 1976, in which he tenders his resignation as an attorney and counselor at law. On March 28, 1974 Mr. Wolfe was charged, in an eight-count indictment, with grand larceny in the second degree (two counts) and grand larceny in the third degree (six counts). On June 5, 1975 a plea of guilty to petit larceny, a Class A misdemeanor, was accepted upon the conditions that he resign from the Bar and make restitution. Under the circumstances herein, Mr. Wolfe’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that his name be struck from the roll of attorneys and counselors at law, effective immediately. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.